Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated November 17, 2021.  Claims 1-5 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stoffel et al., U.S. Patent 9,802,638 B1 (2017).
As to claim 1, Stoffel et al. discloses a wireless communication terminal device for operating a work vehicle that autonomously travels,
the wireless communication terminal device comprising a device main body and an emergency-stop remote controller, the device main body including a display capable of accepting a touch panel operation, and the emergency-stop remote controller including an emergency stop button used to stop autonomous travel of the work vehicle (Column 2, Lines 9-27, Column 5, Lines 1-13, Column 7, Lines 43-57, Figure 1, computing device 110 includes a touch screen user input, Figure 5, emergency stop button 512, wireless connection to passenger computing device with an application that has connection to the emergency stopping button 512), 
wherein the device main body and the emergency-stop remote controller are configured to perform a wireless communication with the work vehicle via different wireless communication networks having different communication schemes, respectively (Column 2, Lines 9-27, Column 6, Lines 19-35, different wireless communications networks disclosed).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments disclosed by Stoffel et al., to operate the vehicle and communicate the controller signals to the vehicle, allowing operation, as desired by the user.
As to claim 2, Stoffel et al. discloses the wireless communication terminal device according to claim 1 and further discloses wherein

See MPEP 2144.04 In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
As to claim 3, Stoffel et al. discloses the wireless communication terminal device according to claim 2, wherein:
the emergency-stop remote controller includes a start button configured to start autonomous travel of the work vehicle (Column 7, Lines 28-57, Figure 8, button 830 to initiate a trip), and
on the display of the device main body; 
an emergency stop button image used to stop autonomous travel of the work vehicle is displayed near a position where the emergency-stop remote controller is attached, and a start button image used to start autonomous travel of the work vehicle is displayed at a position more distant from the position where the emergency-stop remote controller is attached than the emergency stop button image is displayed (Figure 8, obvious design choice for placement).  
See MPEP 2144.04 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 
As to claim 4, Stoffel et al. discloses the wireless communication terminal device according to claim 1, and further discloses further comprising a casing that includes a main body casing part and a remote controller casing part attached to the main body casing part, the main body casing part holding an outer edge portion of the device main body over an entire periphery thereof, and the remote controller casing part holding the emergency-stop remote controller in a detachable manner (Column 2, Lines 1-27).
As to claim 5, Stoffel et al. discloses the wireless communication terminal device according to claim 1, and further discloses wherein 
the emergency-stop remote controller includes a notification unit that provides a notification about a state of the work vehicle (Column 5, Lines 1-13, Column 6, Line 55 – Column 7, Line 4, Column 8, Line 57 – Column 9, Line 3).

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
Applicant argued that the Non-Final Office Action failed to disclose different communication schemes with different wireless communication networks.  Stoffel et al. discloses different wireless communications networks and communications schemes in wireless communications by Bluetooth communications, Bluetooth LE communications, WiFi, modems and wireless interfaces.  Each of these have different communications schemes and wireless communications networks.  Utilizing different networks and 
Applicant argued that Stoffel et al. does not disclose a touch panel operation.  Stoffel et al. discloses touch screens and connection to an application on a user device that would have a touch screen.  Additionally, the stop button disclosed in Stoffel et al. at Figure 5, emergency stopping button 512 and Figure 8, button 820 for activating an emergency stopping function are both touch panel operations.   
Applicant argued that Stoffel et al. does not disclose a start button to start autonomous travel.  Stoffel et al. discloses a button to initiate a trip at Figure 8, button 820 and Figure 5, button 514 may be a “GO” button to initiate a trip, which may be redundantly provided.  The passenger may also communicate to the system through an application on the passenger’s client computing device.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666